OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed. Trained narcotics officers driving through a drug-prone neighborhood spotted defendant clutching a plastic bag tightly against his body. These circumstances, although not necessarily indicative of criminality, justified the officers’ initial approach for the purposes of asking defendant to identify himself and state his purpose in the neighborhood (see, People v De Bour, 40 NY2d 210). That one officer held his hand on his bolstered gun as he approached defendant was not, by itself, sufficient to raise the encounter to a second-level investigatory stop under De Bour, and defendant intentionally abandoned the plastic bag and fled before the officers had any opportunity to ask him any questions. Accordingly, the courts below correctly denied defendant’s motion to suppress.
Chief Judge Wachtler and Judges Simons, Kaye, Titone, Hancock, Jr., and Bellacosa concur; Judge Smith taking no part.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.